DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 2/5/2021. Claims 7 and 19-20 were canceled. Claims 27 and 28 were added. Claims 2-3, 5-6, 8-18, 22-23 and 25-28 are pending in the application. 
2.	The previous objection and 112 rejection of claim 7 are withdrawn in light of Applicant’s amendment and remarks.  

Claim Analysis

3.	Summary of Claim 8:
A shaped body comprising a mortar composition after hardening with water, 

the shaped body having a loss factor tan δ according to standard ISO 6721 at 0 °C and 300 Hz of at least 0.05,

wherein the mortar composition is configured for acoustic damping, and comprises:
a)
3 – 10 wt.-% of a hydraulic binder,
b)
30 – 80 wt.-% of aggregates,
c)
25 – 35 wt.-% of a polymer, and
d)
2 – 6 wt.-% of a porous filler,

wherein the porous filler comprises volcanic rock, and

wherein the porous filler has a porosity of at least 25 vol% and a grain size of the porous filler is 4 mm or less.

 

Claim Rejections - 35 USC § 103 

4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 2, 3, 5, 6, 8-18, 22-23 and 25-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Andersen et al. (US Patent 5,506,046). 
	Regarding claims 2, 3, 5, 6, 8, 10, 14-18, 22-23 and 25-26, Andersen et al. teach an article of manufacture comprising a sheet thereby reading on the “shaped body” as required by the instant claim, wherein the sheet has a matric comprising a mixture of a water-dispersable polymer binder, water, one or more aggregate materials and optional admixtures (claim 1 and Abstract), wherein the polymer includes polyacrylic acids (claim 33), wherein the aggregate material is present in a range from about 40% to about 98% by volume (claim 1) thereby reading on the aggregates and the amount (30-80 wt%) as required by the instant claim, wherein the polymer binder is present in an amount of about 2% to about 30% by volume in the mixture (claim 24) thereby reading on the polymer and the amount (25-35 wt%) as required by the instant claim, wherein the aggregate contains sand (claim 11), and further contain a light weight material such as perlite and pumice (claims 9 and 10) thereby reading on the porous filler and the volcanic rock as required by the instant claim, and wherein the pumice and perlite read on the porous filler consisting of volcanic rock having a porosity of at least 20 vol%, at least 50 vol% and at least 75 vol%, wherein the particle size of the aggregates are from 0.05 micron to 2 mm (col. 30 line 63) thereby reading on the claimed grain size range (4 mm or less, 2 mm or less, 1 mm or less) as required by the instant claim, wherein the aggregate further contains a hydraulically settable material such as cement and alumina (claims 47-48 and 11) thereby reading on the hydraulic binder as required by the instant claim. 
Andersen et al. are silent regarding the particular amounts of the porous filler and the hydraulic material. 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
Andersen et al. are further silent on the loss factor of the shaped body. Regarding claims 15 and 17, Andersen et al. do not teach the polymer controls the acoustic properties of the damping.
The rheological property of loss factor is a function of the composition. The acoustic damping is a property of the polymer. Andersen et al. teach the same composition including the same polymer as set forth in the rejection above. Therefore, the rheological properties such as loss factor in the composition and the acoustic damping of the polymer of Andersen et al. are expected to be the same loss factor and acoustic damping as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254,195 USPQ 430, 433 (CCPA 1977). 
Regarding claims 7, 8, 14 and 16, Andersen et al. do not teach the mortar composition is configured for acoustic damping.
However, the recitation "configured for" is considered to be an intention to use. Case law has held that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex Parte Masham, 2 USPQ2d 1647 (1987). The composition of Andersen et al. is the same composition as required by the instant claim as set forth in the rejection above. Therefore, the composition of Andersen et al. will satisfy the claimed structural limitations (acoustic damping) as required by the instant claim.
Regarding claim 9, Andersen et al. teach the composition is used for making flat items (col. 2 line 26) thereby reading on the flat layer as required by the instant claim. 

Regarding claim 12, Andersen et al. teach the filled sheet is laminated thereby reading on the cover element and further combined with a layer of metal (col. 54 line 45 – col. 55 line 3) thereby reading on the support element.
Regarding claim 13, Andersen et al. teach the method for the production the structure according to claim 11 (col. 15 lines 24- 40) and applied on a support structure and covered with a covering layer as discussed for claim 12, and wherein the rejection as set forth above for claim 8 discusses the mortar composition.  
Regarding claims 27-28, Andersen et al. teach the polymer comprises polyvinyl alcohol (claim 33).

Response to Arguments
6.	Applicant’s arguments, see p. 1-5, filed 2/5/2021, with respect to the 103 rejections over Freckenberger et al. in view of Dubey have been fully considered and are persuasive.  The 103 rejection of claims 2-3, 5-6, 8-18, 22-23 and 25-28 has been withdrawn. However, upon further consideration and in light of the amendment, a new rejection is set forth over Andersen et al.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763